Dismissed and Memorandum Opinion filed April 1, 2010.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00842-CV
____________
 
IN THE INTEREST OF A.B. AND A.B., Children
 
 

 
On Appeal from the 344th District Court
Chambers County, Texas
Trial Court Cause No. CV24046
 

 
MEMORANDUM
OPINION
This appeal is from a judgment signed September 10, 2009.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  
On February 8 2010, notification was transmitted to all
parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex. R. App.
P. 37.3(b).
 
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Yates, Seymore, and Brown.